Citation Nr: 0835559	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service-connected compensation for the period 
from December 27, 2001 to September 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
April 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In September 2007, the veteran was scheduled for a hearing 
before a Veterans Law Judge (a "Board hearing") at the 
Board's main office in Washington, D.C., but failed to 
appear.  Upon review of his case, in October 2007, the Board 
remanded the veteran's claim to the RO so that he could be 
scheduled for a Board hearing at the RO.  The veteran was 
scheduled for that hearing at the RO in March 2008, but 
failed to report and did not request that the hearing be 
rescheduled.  As such, the Board believes all due process 
requirements were met with regard to his hearing request.

The Board also notes that, in an October 2003 letter, the RO 
advised the veteran that his benefits were restored effective 
September 25, 2003 because VA was notified that he was no 
longer under fugitive felon status, and that there was an 
overpayment of VA benefits paid to him.  In July 2004, he 
filed a notice of disagreement with the RO's action and also 
raised a claim for a waiver of overpayment of those benefits.  
In November 2005, the Committee on Waivers and Compromises 
denied the veteran's claim and, in a December 2005 letter, 
notified him of its action.  He did not appeal this 
determination and it is final.  Thus, the Board will confine 
its consideration to the issue on the title page.


FINDINGS OF FACT

1.  A fugitive felon warrant was issued against the veteran 
in April 1987.

2.  On December 27, 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.

3.  The veteran's warrant was cleared September 25, 2003.

4.  The veteran was not entitled to receive compensation 
benefits from December 27, 2001 to September 25, 2003.


CONCLUSION OF LAW

Disability compensation benefits for the veteran were 
prohibited as a matter of law effective December 27, 2001, by 
reason of an outstanding fugitive felon warrant and the 
criteria for entitlement to service-connected compensation 
from December 27, 2001 to September 25, 2003 are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5313B (West 2002 & Supp. 2008); 38 
C.F.R. § 3.665(n) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the RO determination in question, VA notified 
the veteran in November 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided of notice of the specific 
criteria regarding benefits to those who are fugitive felons 
in a March 2005 statement of the case.  The claim was 
readjudicated in an October 2006 supplemental statement of 
the case.  As noted above, he failed to report for Board 
hearings scheduled in September 2007 and March 2008.  Thus, 
any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim as warranted by law.  The veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  

In short, all pertinent information and evidence needed to 
fairly adjudicate the instant case has been obtained.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal. 

II. Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, computer 
matching records, and other pertinent state records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Effective December 27, 2001, the law was amended to prohibit 
the payment of compensation benefits for any period during 
which the veteran was a fugitive felon. 38 U.S.C.A. § 5313B.  
The term fugitive felon includes a person who is a fugitive 
by reason of fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or violating a condition 
of probation or parole imposed for commission of a felony 
under Federal or state law.

In addition, under the relevant regulations, an incarcerated 
veteran rated at 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  If rated 
less than 20 percent, he is entitled to receive one-half the 
compensation rate payable under 38 U.S.C.A. § 1114(a), the 10 
percent rate.  See 38 C.F.R. § 3.665(d).

The record reflects that, in February 1992, the veteran was 
paroled from a Pennsylvania state correctional institution on 
condition that he committed no misconduct or crime and that 
no evidence of past crimes, previously undiscovered, came to 
light.  

Service connection is in effect for post-traumatic stress 
disorder and infectious hepatitis, evaluated as 70 and 30 
percent disabling, respectively.  In December 1999, VA 
granted a total disability evaluation based on individual 
unemployability due to service connected disorders. 

In a June 2003 letter, VA informed the veteran that it was 
advised by law enforcement authorities that he was a fugitive 
felon because he was the subject of an outstanding warrant of 
April 2, 1987 issued by the warranting agency, San Diego, So-
Records Division.  He was told that no action would be taken 
to adjust his VA benefits for at least 60 days and that he 
must contact the law enforcement agency issuing the warrant 
to determine what must be done to clear the warrant and then 
notify VA.

Further, the RO advised the veteran that if the warrant was 
not cleared within 60 days, his benefits would be stopped 
effective as of the later of the date of the warrant or 
December 27, 2001, the effective date of the fugitive felon 
provisions of the law.  He was told that his benefits may be 
resumed as of the date the warrant was cleared, but that his 
benefits would be stopped from December 27, 2001, until the 
date the warrant was cleared.

The veteran did not respond to the RO's June 2003 letter.  In 
an August 2003 letter, he was notified that his benefits were 
stopped effective December 27, 2001 and may be resumed as of 
the date the warrant was determined by the warrant agency to 
have been cleared.

In September 2003, the veteran, through his representative, 
indicated that he was unaware of his status until notified by 
VA and subsequently pled guilty to a misdemeanor in return 
for dismissal of the remainder of the complaint.  He 
submitted a copy of his August 2003 plea of guilty/no 
contest-misdemeanor indicating the dismissal of the remainder 
of the complaint and sentence to time served on the 
Pennsylvania case with no fine due to previous incarceration.  
He also submitted a September 2003 letter from his attorney 
to the effect that on September 25, 2003, his counsel 
appeared before a judge who accepted the misdemeanor plea; 
and probation was denied and he was sentenced to 180 days in 
custody which ran currently with his Pennsylvania case.  His 
warrant was recalled and he received credit for time served.

In its October 2003 letter, the RO advised the veteran that 
his benefit payments were restored effective September 25, 
2003, the date that the fugitive felon warrant was cleared.  
This is verified in the record.  He disagreed and this appeal 
ensued.

The veteran argues that, after his 1986 California arrest, he 
was released to warrants from Pennsylvania, but California 
did not send a detainer or return papers with him to 
Pennsylvania.  He asserts that, prior to completing his 
Pennsylvania sentence and starting parole, a check was 
supposedly performed to find outstanding warrants.  He said 
he was incarcerated from 1986 to 1992, and on parole from 
1997 to February 2002, although the outstanding warrant was 
never served on him.  The veteran contends that he was 
unaware that he had an outstanding warrant against him, and 
argues that he was never charged with a felony because it was 
reduced to a misdemeanor.  According to the veteran, a 
warrant did not mean he was a fugitive felon and he was on 
parole in December 2001.  He further asserts that he should 
be entitled to full retroactive benefits because the warrant 
was ultimately cleared.

Regardless of whether the outstanding warrant was cleared in 
September 2003, it does not alter the fact that the veteran 
was a fugitive felon at the time that the warrant was issued.  
The date that it was cleared goes only to the date that 
benefits could potentially be reinstated.  With certain 
exceptions not applicable here, he is not, by law, entitled 
to recoup the benefits withheld during the time he was a 
fugitive felon, even if the warrant was ultimately cleared.

In addition, the veteran's contention that he was unaware of 
the outstanding warrant is of no consequence.  The evidence 
is uncontroverted that the felony warrant was issued on April 
2, 1987, and he met the definition of a felony fugitive as of 
that date.  It was only due to a change in the law that his 
benefits were not terminated until December 27, 2001.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.


ORDER

Entitlement to service-connected compensation benefits from 
December 27, 2001 to September 25, 2003 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


